Title: To Thomas Jefferson from Madame de Tott, [December? 1786]
From: Tott, Sophie Ernestine, MMe de
To: Jefferson, Thomas



[Dec.? 1786]

Vous êtes Réellement d’une bonté et d’une Obligeance inéxprimable Monsieur. Les Livres que Vous Voulez bien me donner, sont d’un prix infini pour Une malheureuse grecque, qui Sans tous Les Soins que Vous Vous êtes donnés pour elle, Se Seroit Vue Réduite a L’affligeante extrêmité de Rennoncer au bonheur de Lire Le divin auteur qui a immortalisé Sa Langue.
Je suis bien heureuse, Monsieur, de l’esperance que Vous me donnez de Vous Voir encore demain, mais Si aulieu d’une simple Visite Vous Veniez diner avec nous, Vous feriez Le plus grand plaisir a maman et Vous me procureriez celui de Vous Voir plus Longtems, parceque Je Suis Obligée de monter a cheval demain a midi. Ma santé est infiniment meilleure et Je ne doute pas que je ne Vous doive encore des Remerciments Sur cet Objet. Agréez Les donc, Je Vous en Supplie, ainsi que tous ceux que je Vous dois pour tous Les Soins Obligeants dont Vous n’avez cessé de me combler.
